EXHIBIT 10.31

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, entered into as of                     , 2010
(“Agreement”), is made by and between STERIS Corporation, an Ohio corporation
(“Company”), and                      (“Indemnitee”).

RECITALS

A. It is important to the Company to attract and retain capable and experienced
directors and officers, and Indemnitee is a director and/or officer of the
Company.

B. Both the Company and Indemnitee recognize the increasing risk of litigation
and other claims being asserted against directors and officers of public
companies.

C. The Ohio Revised Code (the “ORC”) authorizes corporations to indemnify and
maintain liability insurance for their directors and officers; the Company
currently maintains directors and officers liability insurance, and the
Company’s Code of Regulations (“Regulations”) provide for indemnification of
directors and officers of the Company.

D. The Company’s commitment to provide indemnification, insurance and
advancement of expenses to its directors and officers is significant to the
Indemnitee’s willingness to serve as a director and/or officer of the Company or
a subsidiary or other entity related to the Company, and such willingness is
based in part on Indemnitee’s reliance on such provisions.

E. In recognition of Indemnitee’s need for continued protection against personal
liability in order to encourage Indemnitee’s continued service to the Company or
a related entity in an effective manner, to support Indemnitee’s reliance on the
aforesaid provisions of the Regulations, and to provide Indemnitee with express
contractual indemnification regardless of, among other things, any amendment to
the Company’s Articles of Incorporation or the Regulations (together, the
“Constituent Documents”), changes in the composition of the Company’s Board of
Directors (the “Board”), or any acquisition, disposition or other business
combination or transaction relating to the Company, the Company wishes to
provide by this Agreement for the indemnification of Indemnifiable Losses and
the advancement of Expenses (both as defined below) to Indemnitee as set forth
in this Agreement and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

NOW, THEREFORE, the parties hereby agree as follows:

1. CERTAIN DEFINITIONS.

(a) “Affiliate” has the meaning given to that term in Rule 405 under the
Securities Act of 1933, provided, however, that for purposes of this Agreement
the Company and its subsidiaries will not be deemed to constitute Affiliates of
Indemnitee.

(b) “Claim” means any threatened, pending or completed action, suit, demand or
proceeding, whether civil, criminal, administrative, arbitrative, investigative
or other (including any cross-claim or counterclaim in any action, suit, demand
or proceeding) against or involving the Indemnitee, whether instituted by or
against the Company or any other party (including, without limitation, any
governmental entity), or any threatened, pending or completed inquiry or
investigation (including discovery), whether instituted by or against the
Company or any other party (including, without limitation, any governmental
entity) that Indemnitee believes in good faith might lead to the institution of
any such action, suit, demand or proceeding.

(c) “Expenses” includes all attorneys’ and experts’ fees, expenses and charges
and all other costs, expenses and obligations reasonably incurred in connection
with investigating, defending, or participating in (as a party, a witness, or
otherwise, including on appeal), or preparing to investigate, defend or
participate in (as a party, a witness, or otherwise, including on appeal), any
Claim.

(d) “Incumbent Directors” means the individuals who, as of the date of this
Agreement, are directors of the Company and any individual becoming a director
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least a
majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such

 

111



--------------------------------------------------------------------------------

individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board.”

(e) “Indemnifiable Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other) and
other amounts paid or payable by Indemnitee (whether by settlement or
otherwise), including, without limitation, all interest, assessments and other
charges paid or payable in connection therewith, relating to, resulting from or
arising out of (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee,
fiduciary or agent of any other corporation, limited liability company,
partnership, joint venture, trust, committee, plan or other entity or
enterprise, whether or not for profit, as to which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, member, manager,
trustee, fiduciary or agent, (ii) any actual, alleged or suspected act or
failure to act by Indemnitee in respect of any business, transaction,
communication, filing, disclosure or other activity of the Company or any other
entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee, fiduciary or agent of the Company or any other entity
or enterprise referred to in clause (i) of this sentence or any actual, alleged
or suspected act or failure to act by Indemnitee in connection with any
obligation or restriction imposed upon Indemnitee by reason of such status.

2. INDEMNIFICATION TERMS.  Subject to Sections 4 and 16 below, the Company will
indemnify, defend and hold harmless Indemnitee to the fullest extent permitted
by the laws of the State of Ohio in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted indemnification (but in no case less than the extent permitted under
the laws in effect as of the date hereof) against all Indemnifiable Losses
relating to, resulting from or arising out of any Claim. The Indemnitee will
notify the Company of any Claim or anticipated Claim as set forth in Section 16.
The failure by Indemnitee to timely notify the Company of such Claim will not
relieve the Company from any liability hereunder unless, and only to the extent
that, the Company did not otherwise learn of the Claim and such failure results
in forfeiture by the Company of substantial defenses, rights or insurance
coverage.

3. ADVANCEMENT OF EXPENSES.  Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Claim of Expenses relating to,
arising out of or resulting from any Claim paid or incurred by Indemnitee upon
execution of an Undertaking (Exhibit A). If so requested by Indemnitee, within
fifteen business days after receipt of such request and supporting invoices for
monthly Expense estimates, the Company will advance to Indemnitee funds in an
amount sufficient to pay such monthly Expenses which Indemnitee reasonably
determines and supports are likely to be payable; provided, however, that
Indemnitee will return, without interest, any amounts actually advanced to
Indemnitee which remain unspent at the final disposition of the Claim to which
the advance related; and provided, further, that all amounts advanced in respect
of such Expenses shall be promptly repaid to the Company by Indemnitee if it
shall ultimately be determined in a final judgment that Indemnitee is not
entitled to be indemnified for such Expenses.

4. PARTIAL INDEMNITY.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not the entire amount thereof, the Company will
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled, based on a reasonable allocation after good faith negotiation.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
Claim relating in whole or in part to an Indemnifiable Loss (including, without
limitation, dismissal without prejudice), Indemnitee will be indemnified against
all Expenses incurred in connection therewith. In determining whether the extent
to which Indemnitee is entitled to be indemnified under this Section 4, there
will be a presumption that the Indemnitee is so entitled and, to the extent
permitted by law, the Company shall have the burden of proof to establish that
Indemnitee is not so entitled.

5. NO OTHER PRESUMPTION.  For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not, of
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct, act in good faith, or have any particular belief or that a
court has determined that indemnification is not permitted by applicable law.

6. NON-EXCLUSIVITY, ETC.  The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have from time to time under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”), provided, however, that (i) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (ii) to the extent that any change is made to any Other Indemnity

 

112



--------------------------------------------------------------------------------

Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. In the event of any amendment to the Constituent
Documents the effect of which would be to deny or materially diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision, the Company will provide at least thirty (30) days written
notice to the Indemnitee prior to the effective date of such amendment. In the
event of such amendment, it shall not in any way diminish the obligations of the
Company hereunder with respect to any Claim related to acts or omissions prior
to the effective date of such amendment.

7. LIABILITY INSURANCE.  To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance (“D&O
Insurance”), Indemnitee will be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for directors and officers of the Company. Notwithstanding the
foregoing, the Company shall not be required to cover the Indemnitee under its
D&O Insurance with the same coverage as that provided to other directors or
officers of the Company, or at all, if the Company determines in good faith that
such insurance is not available on commercially reasonable terms, or the cost,
scope or amount of such insurance is materially disproportionate to the cost,
scope or amount of coverage available without consideration of the Indemnitee;
provided, however, the Company shall not discontinue or significantly reduce the
scope or amount of D&O Insurance coverage with respect to Indemnitee from one
policy period to the next policy period (i) without the prior approval thereof
by a majority vote of the Incumbent Directors, even if less than a quorum, or
(ii) if at the time that any such discontinuation or significant reduction in
the scope or amount of coverage is proposed there are no Incumbent Directors,
without the prior written consent of Indemnitee (which consent shall not be
unreasonably withheld or delayed). In no event will such discontinuation or
significant reduction in D&O Insurance coverage in any way diminish the
obligation of the Company hereunder with respect to any Claim related to acts or
omissions prior to the effective date of such termination.

8. SUBROGATION.  In the event of payment under this Agreement, the Company will
be subrogated to the extent of such payment to all rights of recovery Indemnitee
may have against other persons or entities (other than Indemnitee’s successors).
Indemnitee will take, at the request of the Company, all actions reasonably
necessary to secure such rights, including the execution of all papers
reasonably required to evidence such rights (with all of Indemnitee’s reasonable
Expenses, including attorneys’ fees and charges, related thereto to be paid by
the Company).

9. NO DUPLICATION OF PAYMENTS.  The Company will not be liable under this
Agreement to make any payment in connection with any Indemnifiable Loss to the
extent Indemnitee has actually received payment (net of Expenses incurred in
connection therewith) under any insurance policy, the Constituent Documents,
Other Indemnity Provisions or otherwise for the Indemnifiable Losses; provided
that, if Indemnitee for any reason is required to disgorge any payment actually
received by the Indemnitee, the Company shall be obligated to pay such amount to
Indemnitee to the extent required by the other terms of this Agreement
(disregarding the terms of this Section 9).

10. DEFENSE OF CLAIMS.  The Company will be entitled to participate in or assume
the defense (including, without limitation, the negotiation and approval of any
settlement) of any Claim for which Indemnitee seeks indemnification hereunder
using legal counsel selected by the Company. In the event, however, that
Indemnitee provides the Company with the written opinion of separate legal
counsel that (i) the named parties in any such Claim (including any impleaded
parties) include both the Company and Indemnitee and there are one or more legal
defenses available to Indemnitee that are different from or in addition to those
available to the Company, or (ii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee will be entitled to retain other counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense, and Company’s and Indemnitee’s
counsel shall seek to enter into joint defense agreement(s) if possible without
an actual conflict. Notwithstanding the preceding sentence, in any event the
Company shall be liable to Indemnitee under this Agreement for the reasonable
costs of investigation and preparation for the defense of any Claim (including,
without limitation, appearing as a witness and reasonable fees and expenses of
counsel in connection therewith). The Company will not effect any settlement of
any threatened or pending Claim unless such settlement solely involves the
payment of money and includes an unconditional release of the Indemnitee from
all liability for such Claim.

11. SUCCESSORS AND BINDING AGREEMENT.

(a) In the event of any purchase, merger, consolidation or reorganization in
which the Company is not the surviving entity, any sale of all or substantially
all of the business or assets of the Company, or any liquidation of the Company,
the Company shall require the obligations of this Agreement to be expressly and
fully assumed by such purchaser, survivor or successor (including any holding
company as described in ORC 1701.802(A)) (as the case may be, a “Successor”), in
the same manner and to the same extent the Company would be required to perform
if no such succession had taken place. This Agreement will be binding upon and
inure to the benefit of the Company and may be assigned to a Successor on terms
consistent with the immediately preceding sentence, but will not otherwise be
assigned or delegated by the Company.

 

113



--------------------------------------------------------------------------------

(b) This Agreement will inure to the benefit of and be enforceable by the
Indemnitee and Indemnitee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, legatees and other successors.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign or delegate this Agreement or any
rights or obligations hereunder except as expressly provided in Sections 11(a)
and 11(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder will not be assignable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 11(c), the Company will have no liability to pay any amount so attempted
to be assigned or transferred.

12. NOTICES.  All communications, including without limitation notices,
consents, requests or approvals, required or permitted to be given hereunder
will be in writing and will be deemed to have been duly given when hand
delivered, when delivered by electronic facsimile transmission (with receipt
confirmation) or within two business days after having been sent for next-day
delivery by a nationally recognized overnight courier service, addressed to the
Company (to the attention of the Secretary of the Company) and to Indemnitee at
the addresses shown on the signature page hereto, or to such other address as
any party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address will be effective only upon receipt.

13. GOVERNING LAW.  The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State. Each party consents to the exclusive
jurisdiction of the courts of Cuyahoga or Lake County, Ohio or the federal
courts of Ohio for purposes of any action, suit or proceeding hereunder, and
waives any objection to jurisdiction or venue therein.

14. VALIDITY.  If any provision of this Agreement or the application thereof is
held invalid, unenforceable or otherwise illegal, the remainder of this
Agreement and the application of such provision will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
modified to the extent necessary to make it enforceable, valid or legal while
accomplishing the most similar purpose. In the event that any court or other
adjudicative body shall decline to modify any provision of this Agreement held
to be invalid, unenforceable or otherwise illegal as contemplated by the
immediately preceding sentence, the parties thereto shall take all such action
as may be necessary or appropriate to replace the provision so held to be
invalid, unenforceable or otherwise illegal with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, unenforceable or
otherwise illegal.

15. LEGAL FEES AND EXPENSES.  It is the intent of the Company that the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the intended benefits hereunder. Accordingly, without
limiting the generality or effect of any other provision hereof, if it should
reasonably appear, in good faith, to the Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement, or in the event that
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Indemnitee may from time to time retain counsel of Indemnitee’s choice, at the
expense of the Company to advise and represent the Indemnitee in connection with
any such interpretation, enforcement or defense, including without limitation
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company. Without respect to whether Indemnitee prevails, in
whole or in part, in connection with any act taken in good faith by the
Indemnitee with respect to of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee.

16. PROCEDURE.  (i) Notwithstanding any other term or provision of this
Agreement, the Company shall not be required to indemnify Indemnitee for, and
Claims and Indemnifiable Losses shall not include:

(a) any claim or part thereof which Indemnitee shall have been adjudged by a
court of competent jurisdiction (from which no appeal can be taken) by clear and
convincing evidence to have acted with deliberate intent to cause injury to the
Company or with reckless disregard for the best interests of the Company;

(b) any claim or part thereof arising under Section 16(b) of the Securities
Exchange Act of 1934, pursuant to which Indemnitee shall be obligated to pay any
penalty, fine, settlement, disgorgement, or judgment;

 

114



--------------------------------------------------------------------------------

(c) any proceeding initiated by Indemnitee without the consent and authorization
of the Board, except with respect to a proceeding to enforce the Company’s
obligations under this Agreement; and

(d) any claim or part thereof which is not indemnifiable under the laws of Ohio.

(ii) Any indemnification obligation under this Agreement shall be undertaken as
soon as practicable but in any event no later than 30 days after receipt of the
written request of the Indemnitee for such indemnification (such request to be
accompanied by Exhibit A and any other reasonable supporting documentation of
the Claim and/or Indemnifiable Losses), unless a determination is made within
such 30 day period by a majority vote of the Board (consisting of directors who
are not parties to such Claim even if less than a quorum) that the Indemnitee
has not met the standards for indemnification set forth in this Agreement and
does not otherwise have a right to indemnification under any Other Indemnity
Provision. In such case, the Company shall send written notice to the Indemnitee
within seven (7) days of such determination. Notwithstanding any other provision
of this Section 16, to the extent Indemnitee shall have been successful on the
merits or otherwise in defense of any Claim or any portion thereof or in defense
of any issue or matter therein, including dismissal without prejudice, such
result shall be conclusive, and the Indemnitee’s shall be indemnified against
all Indemnifiable Losses and Expenses relating to or arising from such Claim in
accordance with this Agreement. In the event of any unresolved dispute under
this Section 16, either party may bring action in the counties described in
Section 13 or non-binding arbitration before three (3) arbitrators in the City
of Cleveland, Ohio, pursuant to the rules of the American Arbitration
Association.

17. MISCELLANEOUS.  Indemnitee will cooperate with the Company and its advisors
with respect to the defense of all Claims, Indemnifiable Losses, and other
obligations of the Company under this Agreement. Company will provide Indemnitee
and Indemnitee’s counsel with reasonable and confidential access (consistent
with Indemnitee’s fiduciary duties to the Company and its Affiliates) to
documents specifically relevant to the defense of Claims and Indemnifiable
Losses. No provision of this Agreement may be waived, modified or discharged
unless agreed to in writing signed by Indemnitee and the Company. No waiver by
either party of any breach or compliance by the other party will be deemed a
waiver of similar or dissimilar provisions or conditions at any time. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement. No provision of this Agreement will be
interpreted in favor of, or against, either of the parties hereto by reason of
such party’s or its counsel’s participation in the drafting thereof. This
Agreement may be executed in one or more counterparts, each of which will be
deemed to be an original but will constitute one and the same agreement.

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

STERIS CORPORATION   INDEMNITEE By:                             
                                         
                                            Name:                             
                                                                           
Title:                                                                       
                                         Signature:                            
                                                                         
Title:                                                                       
                                       [address]                            
                                                                        

 

115



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING

 

STATE OF

  )     )   SS

COUNTY OF

  )  

I,                             , being first duly sworn, do depose and state as
follows:

1. This Undertaking is submitted pursuant to the Indemnification Agreement
between STERIS Corporation, an Ohio corporation (the “Company”) and the
undersigned Indemnitee.

2. I have determined that an indemnifiable Claim has been made against me /or I
am enforcing or defending my rights under the Indemnification Agreement. The
general nature of the Claim is

                                                                   
                                         
                                         
                                         
                                             

  

 

                                                                   
                                         
                                         
                               .          
                                           

3. I am requesting payment (or advancement) of Expenses and/or Indemnifiable
Losses that I have reasonably incurred or will reasonably incur in defending /
or responding to an indemnifiable Claim as defined in the Indemnification
Agreement / in pursuing a Claim under the Indemnification Agreement.

4. The Expenses / Claims for which payment is requested are, in general, all
expenses related to

                                                                   
                                         
                                         
                                         
                                             

  

 

                                                                   
                                         
                                         
                               .          
                                           

5. I hereby undertake to (1) repay all amounts paid pursuant hereto if and to
the extent it is determined that I am not entitled under the Indemnification
Agreement to have the Company pay such amount and (2) to reasonably cooperate
with the Company regarding such Claim.

 

   [Signature of Indemnitee]

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this      day of                     ,         .

 

 

My commission expires the      day of                     .

 

116